124 N.J. Super. 258 (1973)
306 A.2d 83
LILLIE SACHS, PLAINTIFF-RESPONDENT,
v.
COMMERCIAL INSURANCE COMPANY OF NEWARK, NEW JERSEY, A NEW JERSEY CORPORATION, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued May 30, 1973.
Decided June 18, 1973.
Before Judges KOLOVSKY, MATTHEWS and CRAHAY.
Mr. Floyd F. Lombardi argued the cause for appellant (Messrs. DeSevo, Cerutti & Lombardi, attorneys).
Mr. Frank S. Wexler argued the cause for respondent (Messrs. Wexler and Guida, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed by Judge Larner.